PER CURIAM.
The petition for writ of certiorari filed by petitioner, Don Mott Agency, Inc., is granted, and the order of the trial court granting the motions of respondent, Byrd Pullum, to quash a subpoena duces tecum and for a protective order is reversed.
Respondent Pullum did not show by a timely motion to quash that the subpoena duces tecum requested by petitioner is “unreasonable and oppressive” as required by Fla.R.Civ.P. 1.410(b) nor show by a motion for a protective order that good cause is present to limit or prohibit the discovery sought by petitioner due to “annoyance, embarrassment, oppression, or undue burden or expense” as required by Fla.R.Civ.P. 1.280(c).
REVERSED and REMANDED.
BOARDMAN, C. J., and SCHEB and OTT, JJ., concur.